                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
                Plaintiff,                        §
v.                                                §
                                                  §     CRIMINAL ACTION NO. 4:03-CR-6
RICHARD ANDREW HARPER,                            §     CRIMINAL ACTION NO. 1:04-CR-90
                                                  §
                Defendant.                        §


                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the above-referenced criminal action, the Court having

heretofore referred the request for the revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration.      The Court has received the Report and

Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

waived allocution before the Court as well as his right to object to the report of the Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct.

          It is therefore ORDERED that the Report and Recommendation of United States

Magistrate Judge is ADOPTED as the opinion of the Court.

          It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

          It is further ORDERED that Defendant be committed to the custody of the Bureau of

Prisons for a term of eighteen (18) months of imprisonment, with no term of supervised release to

follow.
       The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

Fort Worth, Texas, if appropriate.

So ORDERED and SIGNED this 10th day of September, 2019.




                                             ____________________________________
                                             SEAN D. JORDAN
                                             UNITED STATES DISTRICT JUDGE




                                             2
